THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account JL-A Alpha Variable Annuity Alpha Flex Variable Annuity Supplement dated May 1, 2016 This Supplement provides a list of the funds currently available in your Alpha or Alpha Flex variable annuity contract: Alger Mid Cap Growth Portfolio – Class I-2 Alger Small Cap Growth Portfolio – Class I-2 Fidelity® VIP Asset Manager Portfolio – Initial Class Fidelity® VIP Contrafund® Portfolio – Initial Class Fidelity® VIP Equity-Income Portfolio – Initial Class Fidelity® VIP Government Money Market Portfolio – Initial Class Fidelity® VIP Growth Portfolio – Initial Class Fidelity® VIP High Income Portfolio – Initial Class Fidelity® VIP Overseas Portfolio – Initial Class LVIP SSGA S&P 500 Index Fund – Standard Class LVIP T. Rowe Price Growth Stock Fund – Standard Class LVIP Wellington Capital Growth Fund – Standard Class MFS® VIT Research Series – Initial Class MFS® VIT Utilities Series – Initial Class Oppenheimer Capital Appreciation Fund/VA Non-Service Shares Oppenheimer Core Bond Fund/VA Non-Service Shares Complete information about each fund may be found in the fund’s prospectus. Please retain this Supplement for future reference. It is for informational purposes and requires no action on your part.
